NUMBER 13-14-00328-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                          IN RE GREGORY B. SHANKS


                    On Petition for Writ of Mandamus and
                       Petition for Writ of Prohibition.


                                       ORDER
     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam

      Relator, Gregory B. Shanks, proceeding pro se, filed a petition for writ of

mandamus through which he seeks to compel the trial court to issue rulings on several

pending motions and to proceed with a speedy trial in cause number 17978 in the 329th

Judicial District Court of Wharton County, Texas.         Relator asserts that he has filed

several motions, including motions for the appointment of counsel and motions for speedy

trial, but the motions have not been timely ruled upon.
       The Court requests the real party in interest, the State of Texas, acting by and

through the District Attorney for Wharton County, Texas, to file a response to the petition

for writ of mandamus on or before the expiration of ten days from today’s date. See TEX.

R. APP. P. 52.8(b).

       IT IS SO ORDERED.

                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of July, 2014.




                                            2